Exhibit 10.3

 

CONFIDENTIALITY, NON-SOLICITATION and

NON-COMPETITION AGREEMENT

 

This Agreement is made as of September 8, 2008 by and between Equitable
Resources, Inc., a Pennsylvania corporation (Equitable Resources, Inc. and its
subsidiary companies are hereinafter collectively referred to as the “Company”),
and Steven T. Schlotterbeck (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Company and the Employee are parties to a NonCompete Agreement
dated as of June 1, 2000 (the “Existing Agreement”), which provides for the
payment of certain benefits to the Employee if the Employee’s employment
terminates in certain circumstances; and

 

WHEREAS, during the course of Employee’s employment with the Company, the
Company has imparted and will continue to impart to Employee proprietary and/or
confidential information and/or trade secrets of the Company; and

 

WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain or continue to obtain certain confidentiality,
non-competition and non-solicitation covenants from the Employee and the
Employee desires to provide for or continue to agree to such covenants in
exchange for the Company’s agreement to pay certain severance benefits in the
event that the Employee’s employment with the Company is terminated in certain
circumstances; and

 

WHEREAS, in order to accomplish the foregoing objectives, the Company and the
Employee desire to terminate the Existing Agreement and to enter into this
Agreement which, among other things, reflects the parties’ best efforts to
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended, (the “Code”) to the benefit of the Employee; and

 

WHEREAS, the Employee is willing to enter into this Agreement, which contains,
among other things, specific confidentiality, non-competition and
non-solicitation agreements, in consideration of the foregoing and the
simultaneous execution by the Company and the Employee of a Change of Control
Agreement (the “Change of Control Agreement”); and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.                                    Restrictions on Competition and
Solicitation.  While the Employee is employed by the Company and for a period of
twelve (12) months after the date of Employee’s termination of employment with
the Company for any reason Employee will not, directly or indirectly, expressly
or tacitly, for himself or on behalf of any entity conducting business anywhere
in the Restricted Territory (as defined below): (i) act as an officer, manager,
advisor, executive, shareholder, or consultant to any business in which his
duties at or for such business include oversight of or actual involvement in
providing services which are competitive with the services

 

--------------------------------------------------------------------------------


 

or products being provided or which are being produced or developed by the
Company, or were under investigation by the Company within the last two
(2) years prior to the end of Employee’s employment with the Company,
(ii) recruit investors on behalf of an entity which engages in activities which
are competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Employee’s employment with the
Company, or (iii) become employed by such an entity in any capacity which would
require Employee to carry out, in whole or in part, the duties Employee has
performed for the Company which are competitive with the services or products
being provided or which are being produced or developed by the Company, or were
under active investigation by the Company within the last two (2) years prior to
the end of Employee’s employment with the Company.  Notwithstanding the
foregoing, the Employee may purchase or otherwise acquire up to (but not more
than) 1% of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934.  This covenant shall
apply to any services, products or businesses under investigation by the Company
within the last two (2) years prior to the end of Employee’s employment with the
Company only to the extent that the Employee acquired or was privy to
confidential information regarding such services, products or businesses. 
Employee acknowledges that this restriction will prevent the Employee from
acting in any of the foregoing capacities for any competing entity operating or
conducting business within the Restricted Territory and that this scope is
reasonable in light of the business of the Company.

 

Restricted Territory shall mean (i) any states in which the Company has a
regulated-utility operation, which may change from time to time, but as of the
effective date of this Agreement are Pennsylvania, West Virginia and Kentucky;
or (ii) any states in which the Company owns, operates or has contractual rights
to purchase natural gas-related assets (other than commodity trading rights),
including but not limited to, storage facilities, interstate pipelines,
intrastate pipelines, intrastate distribution facilities, liquefied natural gas
facilities, propane-air facilities or other peaking facilities, and/or
processing or fractionation facilities; or (iii) any state in which the Company
owns proved, developed and/or undeveloped natural gas and/or oil reserves and/or
conducts natural gas or oil exploration and production activities of any kind;
or (iv) any state investigated by the Company as a possible jurisdiction in
which to conduct any of the business activities described in subparagraphs
(i) through (iii) above within the last two (2) years prior to the end of
Employee’s employment with the Company.

 

Employee agrees that for a period of twelve (12) months following the
termination of Employee’s employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee’s separation from the Company; and (ii) any prospective customer of the
Company who was identified to or by the Employee and/or who Employee was
provided confidential or proprietary information about while employed by the
Company within the one (1) year period preceding Employee’s separation from the
Company, for purposes of marketing, selling and/or attempting to market or sell
products and services which are the same as or similar

 

- 2 -

--------------------------------------------------------------------------------


 

to any product or service the Company offers within the last two (2) years prior
to the end of Employee’s employment with the Company, and/or, which are the same
as or similar to any product or service the Company has in process over the last
two (2) years prior to the end of Employee’s employment with the Company to be
offered in the future.

 

While Employee is employed by the Company and for a period of twelve (12) months
after the date of Employee’s termination of employment with the Company for any
reason, Employee shall not (directly or indirectly) on his or her own behalf or
on behalf of any other person or entity solicit or induce, or cause any other
person or entity to solicit or induce, or attempt to solicit or induce, any
employee or consultant to leave the employ of or engagement by the Company or
its successors, assigns or affiliates, or to violate the terms of their
contracts with the Company.

 

2.                                    Confidentiality of Information and
Nondisclosure.  The Employee acknowledges and agrees that his/her employment by
the Company necessarily involves his/her knowledge of and access to confidential
and proprietary information pertaining to the business of the Company and its
subsidiaries.  Accordingly, the Employee agrees that at all times during the
term of this Agreement and for as long as the information remains confidential
after the termination of the Employee’s employment, he/she will not, directly or
indirectly, without the express written authority of the Company, unless
directed by applicable legal authority having jurisdiction over the Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself/herself, any person, corporation or other entity other than
the Company and its subsidiaries, (i) any information concerning any financial
matters, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company and its subsidiaries, (ii) any management, operational,
trade, technical or other secrets or any other proprietary information or other
data of the Company or its subsidiaries, or (iii) any other information related
to the Company or its subsidiaries which has not been published and is not
generally known outside of the Company.  The Employee acknowledges that all of
the foregoing, constitutes confidential and proprietary information, which is
the exclusive property of the Company.

 

3.                                    Severance Benefit.

 

(a)                               If the employment of the Employee with the
Company is terminated by the Company for any reason other than Cause (as defined
below) or if the Employee terminates his or her employment with the Company for
Good Reason (as defined below), the Company shall pay the Employee, from the
date of termination, in addition to any payments to which the Employee is
entitled under the Company’s severance pay plan, twelve (12) months of base
salary at the Employee’s annual base salary level in effect at the time of such
termination or immediately prior to the salary reduction that serves as the
basis for termination for Good Reason.  Employee will also be entitled to
payment of an amount of cash equal to $20,000.  The aggregate base salary and
other cash amount payable shall be paid by the Company to the Employee in one
lump sum on the first day following the six (6) month

 

- 3 -

--------------------------------------------------------------------------------


 

anniversary of the date of the Employee’s termination.  For purposes of this
Agreement, the term “termination” when used in the context of a condition to, or
timing of, payment hereunder shall be interpreted to mean a “separation from
service” as that term is used in Section 409A of the Code.

 

(b)                              Employee will also be entitled to twelve (12)
months of health benefits continuation if terminated under circumstances
described in subpart (a) above.  To the extent any such benefits cannot be
provided to the Employee on a non-taxable basis and the provision thereof would
cause any part of the benefits to be subject to additional taxes and interest
under Section 409A of the Code, then the provision of such benefits shall be
deferred to the earliest date upon which such benefits can be provided without
being subject to such additional taxes and interest.

 

(c)                               Solely for purposes of this Agreement, “Cause”
shall include:

 

i.                                        the conviction of a felony, a crime of
moral turpitude or fraud or having committed fraud, misappropriation or
embezzlement in connection with the performance of his duties hereunder,

 

ii.                                    willful and repeated failures to
substantially perform his assigned duties; or

 

iii.                                a violation of any provision of this
Agreement or express significant policies of the Company.

 

(d)                             Solely for purposes of this Agreement,
termination for “Good Reason” shall mean termination of employment by the
Employee within ninety (90) days after:

 

i.                                        being demoted, or

 

ii.                                    being given notice of a reduction in his
or her annual base salary (other than a reduction of not more than 10%
applicable to all senior officers of the Company).

 

(e)                               The Company’s obligation to provide continuing
salary and health insurance benefits under this Section 3 shall be contingent
upon the following:

 

i.                                        Employee’s execution of a release in a
form reasonably acceptable to the Company, which releases any and all claims
(other than amounts to be paid to Employee as expressly provided for under this
Agreement) the Employee has or may have against the Company or its

 

- 4 -

--------------------------------------------------------------------------------


 

subsidiaries, agents, officers, directors, successors or assigns arising under
any public policy, tort, contract or common law or any provision of state,
federal or local law, including, but not limited to, the Pennsylvania Human
Relations Act, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964, the Family and Medical Leave Act, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, and the
Employee Retirement Income Security Act of 1974, all as amended; and

 

ii.                                    Employee’s compliance with his
contractual obligations to the Company including, but not limited to, Employee’s
obligations set forth in Sections 1 and 2 of this Agreement.

 

4.                                    Authorization to Modify Restrictions.  The
provisions of this Agreement are severable.  To the extent that any provision of
this Agreement is deemed unenforceable in any court of law the parties intend
that such provision be construed by such court in a manner to make it
enforceable.

 

5.                                    Reasonable and Necessary Agreement.  The
Employee acknowledges and agrees that:  (i) this Agreement is necessary for the
protection of the legitimate business interests of the Company; (ii) the
restrictions contained in this Agreement are reasonable; (iii) the Employee has
no intention of competing with the Company within the limitations set forth
above; (iv) the Employee acknowledges and warrants that Employee believes that
Employee will be fully able to earn an adequate livelihood for Employee and
Employee’s dependents if the covenant not to compete contained in this Agreement
is enforced against the Employee; and (v) the Employee has received adequate and
valuable consideration for entering into this Agreement.

 

6.                                    Injunctive Relief and Attorneys’ Fees. 
The Employee stipulates and agrees that any breach of Sections 1 or 2 of this
Agreement by the Employee will result in immediate and irreparable harm to the
Company, the amount of which will be extremely difficult to ascertain, and that
the Company could not be reasonably or adequately compensated by damages in an
action at law.  For these reasons, the Company shall have the right, without
objection from the Employee, to obtain such preliminary, temporary or permanent
mandatory or restraining injunctions, orders or decrees as may be necessary to
protect the Company against, or on account of, any breach by the Employee of the
provisions of Sections 1 and 2 hereof.  In the event the Company obtains any
such injunction, order, decree or other relief, in law or in equity, (i) the
duration of any violation of Section 1 shall be added to the twelve (12) month
restricted period specified in Section 1, and (ii) the Employee shall be
responsible for reimbursing the Company for all costs associated with obtaining
the relief, including reasonable attorneys’ fees and expenses and costs of
suit.  Such right to equitable relief is in addition to the remedies the Company
may have to protect its rights at law, in equity or otherwise.

 

7.                                    Binding Agreement.  This Agreement
(including the covenants contained in Sections 1 and 2) shall be binding upon
and inure to the benefit of the successors and assigns of the Company.

 

- 5 -

--------------------------------------------------------------------------------


 

8.                                    Governing Law/Consent to Jurisdiction and
Venue.  This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania.  For the purpose of any suit, action
or proceeding arising out of or relating to this Agreement, Employee irrevocably
consents and submits to the jurisdiction and venue of any state or federal court
located in Allegheny County, Pennsylvania.  Employee agrees that service of the
summons and complaint and all other process which may be served in any such
suit, action or proceeding may be effected by mailing by registered mail a copy
of such process to Employee at the address set forth below (or such other
address as Employee shall provide to Company in writing).  Employee irrevocably
waives any objection which he may now or hereafter has to the venue of any such
suit, action or proceeding brought in such court and any claim that such suit,
action or proceeding brought in such court has been brought in an inconvenient
forum and agrees that service of process in accordance with this Section will be
deemed in every respect effective and valid personal service of process upon
Employee.  Nothing in this Agreement will be construed to prohibit service of
process by any other method permitted by law.  The provisions of this
Section will not limit or otherwise affect the right of the Company to institute
and conduct an action in any other appropriate manner, jurisdiction or court. 
The Employee agrees that final judgment in such suit, action or proceeding will
be conclusive and may be enforced in any other jurisdiction by suit on the
judgment or in any other manner provided by law.

 

9.                                    Termination.  The Company may terminate
this Agreement by giving twelve (12) months’ prior written notice to the
Employee; provided that all provisions of this Agreement shall apply if any
event specified in Section 3 occurs prior to the expiration of such twelve (12)
month period.  Notwithstanding anything in this Agreement to the contrary, upon
the occurrence of a Change of Control as such term is defined in the Change of
Control Agreement, this Agreement shall remain in full force and effect and may
not thereafter be terminated by the Company (even if notice of termination has
been given in the previous twelve (12) months under the first sentence of this
Section).

 

10.                            Employment at Will.  Employee shall be employed
at-will and for no definite term.  This means that either party may terminate
the employment relationship at any time for any or no reason.

 

11.                            Executive Alternative Work Arrangement Employment
Status.  As an executive officer of Equitable, Employee also has the opportunity
to elect now to participate in the newly-created status of “Executive
Alternative Work Arrangement” upon discontinuing full-time status.  The terms
and conditions of Executive Alternative Work Arrangement Employment Status are
described in the Executive Alternative Work Arrangement Employment Agreement
attached as Exhibit A.  Set forth below is an election form to elect to
participate in this new classification.  If Employee so elects to participate by
signing the election form below, the Executive Alternative Work Arrangement
classification will be automatically assigned to Employee if and when Employee
gives Equitable (delivered to the Vice President and Chief Human Resources
Officer) at least 90 days’ advance written notice of Employee’s intention to
discontinue full-time status.  By signing the election below, Employee thereby
agrees to execute the attached Executive Alternative Work Arrangement Employment
Agreement, which will become effective automatically on the day following
Employee’s relinquishment of full-time status, provided however that Employee
has retained executive officer status and is otherwise in good standing

 

- 6 -

--------------------------------------------------------------------------------


 

with Equitable (i.e., has not been terminated for Cause nor left the Company for
“Good Reason”).

 

12.                            Entire Agreement.  This Agreement contains the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements (including the Existing Agreement)
and understandings, oral or written (other than the Change of Control Agreement
dated September 8, 2008).  This Agreement may not be changed, amended, or
modified, except by a written instrument signed by the parties; provided,
however, that the Company may amend this Agreement from time to time without
Employee’s consent to the extent deemed necessary or appropriate, in its sole
discretion, to effect compliance with Section 409A of the Code, including
regulations and interpretations thereunder, which amendments may result in a
reduction of benefits provided hereunder and/or other unfavorable changes to
Employee.  Notwithstanding anything in this Agreement, if Employee is entitled
to receive payment of benefits under the Change of Control Agreement, or any
successor agreement, he or she shall not receive benefits under this Agreement
and, in lieu thereof, shall receive payment of benefits under the Change of
Control Agreement.

 

- 7 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his hand,
all as of the day and year first above written.

 

ATTEST:

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

 

 /s/ Kimberly L. Sachse

 

By:

  /s/ Charlene Petrelli

 

 

 

 

 

 

 

  September 23, 2008

 

  September 23, 2008

Date

 

Date

 

 

 

 

 

 

WITNESS

 

EMPLOYEE

 

 

 

 

 

 

  /s/ Janet Bradish-Klein

 

  /s/ Steven T. Schlotterbeck

 

 

Steven T. Schlotterbeck

 

 

 

 

 

 

  September 12, 2008

 

  September 12, 2008

Date

 

Date

 

- 8 -

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT

 

This is an Executive Alternative Work Arrangement Employment Agreement
(“Agreement”) entered into between EQUITABLE RESOURCES, INC. (“Equitable” or the
“Company”) and Steven T. Schlotterbeck (“Employee”).

 

WHEREAS, Employee is an executive officer of Equitable who desires to relinquish
that status and discontinue full-time employment with Equitable but continue
employment with Equitable on a part-time basis; and

 

WHEREAS, Equitable is interested in continuing to retain the services of
Employee on a part-time basis for at least 100 (but no more than 1000) hours per
year; and

 

WHEREAS, Employee has elected to modify his/her employment status to Executive
Alternative Work Arrangement;

 

NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties agree as follows:

 

1.                                    The term of this Agreement is for the
one-year period commencing on the day after Employee’s full-time status with
Equitable ceases.  During that period, Employee will hold the position of an EAW
employee of Equitable.  Employee’s status as Executive Alternative Work
Arrangement (and this one-year Agreement) will automatically renew annually
unless either party terminates this Agreement by written notice to the other not
less than 30 days prior to the renewal date.  The automatic annual renewals of
this Agreement will cease, however, at the end of five years of Executive
Alternative Work Arrangement employment status.

 

2.                                    During each one-year period in Executive
Alternative Work Arrangement employment status, Employee is required to provide
no less than 100 hours of service to Equitable.  Additionally during each
one-year period, Employee will make himself/herself available for up to 300 more
hours of service upon request from the Company.  With respect to the first 400
hours of service annually, those hours will occur during the Company’s regularly
scheduled business hours (unless otherwise agreed by the parties), and no more
than fifty hours will be scheduled per month (unless otherwise agreed by the
parties).

 

3.                                    Employee shall be paid an hourly rate for
Employee’s actual services provided under this Agreement.  The hourly rate shall
be Employee’s annual base salary in effect immediately prior to Employee’s
change in employee classification to Executive Alternative Work Arrangement
employment status divided by 2080, provided however that if Employee works in
excess of 400 hours in a one-year period, the hourly rate payable for hours
worked in excess of 400 per year will be a rate which is mutually agreed to by
Employee and the Company.  Employee shall submit monthly time sheets in a form
agreed upon by the parties, and Employee will be paid on regularly scheduled
payroll dates in accordance with the Company’s standard

 

--------------------------------------------------------------------------------


 

payroll practices following submission of his/her time sheets.  If either party
terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof, no additional cash compensation will be paid to Employee.

 

4.                                    Employee shall be eligible to continue to
participate in the group medical, prescription drug, dental and vision programs
in which Employee participated immediately before the classification change to
Executive Alternative Work Arrangement (as such plans might be modified by the
Company from time-to-time), but Employee will be required to pay 100% of the
Company’s premium rates to the carriers (the active employee premium rates as
adjusted year-to-year) for participation in such group insurance programs.  If
Employee completes five years of Executive Alternative Work Arrangement
employment status or if the Company terminates the Executive Alternative Work
Arrangement prior to the fifth anniversary hereof other than pursuant to
paragraph 17 hereof, Employee will be allowed to participate in such group
insurance programs at 100% of the then-applicable active employee premium rates
until Employee reaches age 65 even though Employee is no longer employed by
Equitable.

 

5.                                    During the term of this Agreement,
Employee will continue to receive service credit for purposes of calculating the
value of the Medical Spending Account.

 

6.                                    Employee shall not be eligible to
participate in the Company’s life insurance and disability insurance programs,
401(k) Plan, ESPP, or any other retirement or welfare benefit programs or
perquisites of the Company.  Likewise, Employee shall not receive any paid
vacation, paid holidays or car allowance.

 

7.                                    Employee is not eligible to receive bonus
payments under any short-term incentive plans of Equitable, and is not eligible
to receive any awards under Equitable’s long-term incentive plans, programs or
arrangements.

 

8.                                    Effective not later than the commencement
of this Executive Alternative Work Arrangement, Employee shall be deemed to have
retired for purposes of measuring vesting and/or post-termination exercise
periods of all forms of long term incentive awards, however, the timing of any
payments for such awards will be as provided in the underlying plans, programs
or arrangements and is subject to any required six-month delay in payment if
Employee is a “specified employee” under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) at the time of Employee’s separation from
service, with respect to payments made by reason of Employee’s separation from
service.

 

9.                                    Employee shall receive reimbursement for
monthly dues for one country club and one dining club (such clubs to be approved
by the Company’s Chief Executive Officer) during the term of this Agreement or,
if the Company terminates the Executive Alternative Work Arrangement prior to
the fifth anniversary hereof other than pursuant to paragraph 17 hereof, through
the fifth anniversary hereof in accordance with and on the dates specified in
the Company’s policies; provided, however, that no such payments or
reimbursements shall be made until the first day following the six-month
anniversary of Employee’s separation from service if Employee is a specified
employee at the time of separation from service, all within the meaning of
Section 409A of the Code; provided, further, that to the extent reimbursed or
paid, all reimbursements and payments with respect to expenses incurred within a
particular year shall be

 

- 2 -

--------------------------------------------------------------------------------


 

made no later than the end of Employee’s taxable year following the taxable year
in which the expense was incurred.  The amount of payments or reimbursable
expenses incurred in one taxable year of Employee shall not affect the amount of
reimbursable expenses in a different taxable year, and such payments or
reimbursement shall not be subject to liquidation or exchange for another
benefit.

 

10.                            Employee shall continue to have Blackberry (or
its equivalent) service and reasonable access to the Company’s Help Desk during
the term of this Agreement or, if the Company terminates the Executive
Alternative Work Arrangement prior to the fifth anniversary hereof other than
pursuant to paragraph 17 hereof, through the fifth anniversary hereof; provided,
however, if the provision of such service will result in taxable income to
Employee, then no such taxable service shall be provided until the first day
following the six-month anniversary of Employee’s separation from service if
Employee is a specified employee at the time of separation from service, all
within the meaning of Section 409A of the Code.

 

11.                            Employee shall receive tax and financial planning
services from the respective teams of Metz Lewis and Hawthorn (or equivalent tax
preparers and financial planners approved by the Company) during the term of
this Agreement or, if the Company terminates the Executive Alternative Work
Arrangement prior to the fifth anniversary hereof other than pursuant to
paragraph 17 hereof, through the fifth anniversary hereof, in amount not to
exceed $15,000 per calendar year, to be paid directly by the Company in
accordance with and on the dates specified in the Company’s policies; provided,
however, that no such payments or reimbursements shall be made until the first
day following the six-month anniversary of Employee’s separation from service if
Employee is a specified employee at the time of separation from service, all
within the meaning of Section 409A of Code; provided, further, that to the
extent reimbursed or paid, all reimbursements and payments with respect to
expenses incurred within a particular year shall be made no later than the end
of Employee’s taxable year following the taxable year in which the expense was
incurred.  The amount of payments or reimbursable expenses incurred in one
taxable year of Employee shall not affect the amount of payments or reimbursable
expenses in a different taxable year, and such payments or reimbursement shall
not be subject to liquidation or exchange for another benefit.

 

12.                            During the term of this Agreement, Employee shall
maintain an ownership level of Company stock equal to not less than one-half of
the value last required as a full-time Employee.  In the event that at any time
during the term of this Agreement Employee does not maintain the required
ownership level, Employee shall promptly notify the Company and increase his or
her ownership to at least the required level.  Any failure of Employee to
maintain at least the required ownership level for more than three months during
the term of this Agreement shall constitute and be deemed to be an immediate
termination by Employee of his or her Executive Alternative Work Arrangement.

 

13.                            This Agreement sets forth all of the payments,
benefits, perquisites and entitlements to which Employee shall be entitled upon
assuming Executive Alternative Work Arrangement employment status.  Employee
shall not be entitled to receive any gross-up payments for any taxes or other
amounts with respect to amounts payable under this Agreement.

 

- 3 -

--------------------------------------------------------------------------------


 

14.                            Nothing in this Agreement shall prevent or
prohibit the Company from modifying any of its employee benefits plans,
programs, or policies.

 

15.                            Non-Competition and Non-Solicitation.  The
covenants as to non-competition and non-solicitation contained in Section 1 of
the Confidentiality, Non-Solicitation and Non-Competition Agreement between
Equitable and Employee dated September 8, 2008 (hereinafter the “Non-Competition
Agreement”) and in paragraph 8 of the Change of Control Agreement dated
September 8, 2008 (“Change of Control Agreement) shall remain in effect
throughout Employee’s employment with Equitable in Executive Alternative Work
Arrangement employment status and for a period of no less than twelve (12)
months after the termination of Employee’s employment as an Executive
Alternative Work Arrangement employee.  It is understood and agreed that if
Employee’s employment as an Executive Alternative Work Arrangement employee
terminates in the midst of any one-year Executive Alternative Work Arrangement
Employment Agreement for any reason, the covenants as to non-competition and
non-solicitation contained in the Non-Competition Agreement and in the Change of
Control Agreement shall remain in effect throughout the full one-year term of
said Executive Alternative Work Arrangement Employment Agreement and for a
period of twelve (12) months thereafter.

 

16.                            Confidential Information and Non-Disclosure. 
Employee acknowledges and agrees that Employee’s employment by Equitable
necessarily involves Employee’s knowledge of and access to confidential and
proprietary information pertaining to the business of the Company and its
subsidiaries.  Accordingly, Employee agrees that at all times during the term of
this Agreement and for as long as the information remains confidential after the
termination of Employee’s employment, Employee will not, directly or indirectly,
without the express written authority of the Company (unless directed by
applicable legal authority having jurisdiction over Employee) disclose to or
use, or knowingly permit to be so disclosed or used, for the benefit of
Employee, any person, corporation or other entity other than the Company and its
subsidiaries (i) any information concerning any financial matters, customer
relationships, competitive status, supplier matters, internal organizational
matters, current or future plans, or other business affairs of or relating to
the Company and its subsidiaries; (ii) any management, operational, trade,
technical or other secrets or any other proprietary information or other data of
the Company or its subsidiaries; or (iii) any other information related to the
Company or its subsidiaries which has not been published and is not generally
known outside of the Company.  Employee acknowledges that all of the foregoing
constitutes confidential and proprietary information, which is the exclusive
property of the Company.

 

17.                            Equitable may terminate this Agreement and
Employee’s employment at any time for Cause.  Solely for purposes of this
Agreement, “Cause” shall mean:

 

i.                                        commission of an act of moral
turpitude, fraud, misappropriation or embezzlement in connection with the
performance of Employee’s duties;

 

ii.                                    failure to substantially and/or
satisfactorily perform assigned duties; or

 

- 4 -

--------------------------------------------------------------------------------


 

iii.                                a violation of any provision of this
Agreement or express significant policies of the Company.

 

18.                            It is understood and agreed that upon Employee’s
discontinuation of full-time employment and transition to Executive Alternative
Work Arrangement employment status hereunder, Employee has no continuing rights
under the Change of Control Agreement or under Section 3 of the Non-Competition
Agreement, and that otherwise the Change of Control Agreement (except for
Section 8) and Section 3 of the Non-Competition Agreement shall have no further
force or effect.

 

19.                            The provisions of this Agreement are severable. 
To the extent that any provision of this Agreement is deemed unenforceable in
any court of law, the parties intend that such provision be construed by such
court in a manner to make it enforceable.

 

20.                            This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company.

 

21.                            This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania without regard
to conflict of law principles.

 

22.                            This Agreement supersedes all prior agreements
and understandings between Equitable and Employee with respect to the subject
matter hereof (oral or written), including but not limited to the Change of
Control Agreement and Section 3 of the Non-Competition Agreement.  It is
understood and agreed, however, that the covenants as to non-competition,
non-solicitation and confidentiality contained in Sections 1-2 of the
Non-Competition Agreement and in Section 8 of the Change of Control Agreement
remain in effect as modified herein, along with the provisions in Sections 4-8
of the Non-Competition Agreement.

 

23.                            This Agreement may not be changed, amended, or
modified except by a written instrument signed by both parties, provided that
the Company may amend this Agreement from time to time without Executive’s
consent to the extent deemed necessary or appropriate, in its sole discretion,
to effect compliance with Section 409A of the Code, including regulations and
interpretations thereunder, which amendments may result in a reduction of
benefits provided hereunder and/or other unfavorable changes to Executive.

 

- 5 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

By:

 

 

 

 

 

Employee

 

 

 

 

 

 

Title

 

Date

 

 

 

 

 

 

Date

 

 

 

- 6 -

--------------------------------------------------------------------------------


 

 

 

ELECTION TO PARTICIPATE IN

EXECUTIVE ALTERNATIVE WORK ARRANGEMENT CLASSIFICATION

 

o

I hereby elect to participate in the Executive Alternative Work Arrangement
Classification as described in paragraph 11 of the above Confidentiality,
Non-Solicitation and Non-Competition Agreement (“Non-Competition Agreement”) and
to execute the Executive Alternative Work Arrangement Employment Agreement
attached as Exhibit A upon my discontinuation of full-time status as an
Executive Officer in good standing with Equitable.  I understand that if my
full-time employment with Equitable is terminated for Cause or if I terminate my
employment for Good Reason (as those terms are defined in the Non-Competition
Agreement), I will no longer be eligible for Executive Alternative Work
Arrangement Employment Status.

 

 

x

I hereby decline to participate in the Executive Alternative Work Arrangement
Classification as described in paragraph 11 of the above Confidentiality,
Non-Solicitation and Non-Competition Agreement.

 

 

 

 

 

  Steven T. Schlotterbeck

 

 

 

Employee Name Printed

 

 

 

 

 

 

 

 

 

 

 

  /s/ Steven T. Schlotterbeck

 

 

 

Employee Signature

 

 

 

 

 

 

 

 

 

 

 

  September 12, 2008

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------